Citation Nr: 0621064	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-28 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2001 for VA benefits for the loss of use of both legs.

2.  Entitlement to an effective date earlier than August 29, 
2001 for VA benefits for the loss of use of the right wrist.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which established entitlement to VA 
benefits for loss of use of the lower extremities and loss of 
use of the right wrist, effective August 29, 2001.

Issues not on appeal

The record reflects that the veteran had perfected an appeal 
for higher initial ratings for a left hip disorder, and 
patellofemoral pain syndrome of both legs, which were 
assigned by an April 2001 rating decision.  That decision 
assigned an initial rating of 30 percent for the left hip, 
and 10 percent ratings for the right and left patellofemoral 
pain syndrome, all of which were effective August 21, 2000.  
An October 2002 rating decision increased the ratings for the 
right and left patellofemoral pain syndrome to 30 percent 
each, effective August 21, 2000.  

However, the January 2003 rating decision informed the 
veteran that the assignment of VA benefits for loss of use 
for both legs closed the appeal as to the matter of increased 
ratings because the veteran was now in receipt of 100 percent 
disability for her service-connected lower extremity 
disabilities.  Nothing in the record indicates that the 
veteran has disagreed with that conclusion; rather, she has 
pursued her claim of entitlement to an earlier effective 
date.  

In essence, a "case or controversy" involving the adverse 
determinations concerning the assigned disability ratings 
does not currently exist in light of the award of loss of use 
of the lower extremities.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)]. Accordingly, the Board is without jurisdiction 
to review the appeal as to the increased rating issue.  
Therefore, the Board will not address those claims.

The record further reflects that the veteran perfected an 
appeal to a September 2002 rating decision to the extent it 
denied service connection for residuals of head trauma.  
However, she specifically withdrew that appeal via a July 
2004 statement.  See 38 C.F.R. § 20.204 (2005).  That issue, 
therefore, is not before the Board.   

Nevertheless, in a January 2005 statement the veteran stated 
that she wanted to continue her claim for head trauma, as 
well as vision problems, fibromyalgia, and "tenitus" 
[tinnitus].  Thus, it appears that she is seeking to reopen 
her head trauma claim.  Because the September 2002 rating 
decision also denied service connection for fibroids, it 
appears that she is seeking to reopen that claim as well.  
Moreover, in a February 2005 Report of Contact, the veteran 
stated she wanted to reopen a claim for incontinence.  These 
issues are not currently on appeal, and they are referred to 
the RO for clarification with the veteran and other 
appropriate action.

The veteran has also asserted that a November 1996 RO rating 
decision was the products of clear and unmistakable error 
(CUE).  As with the claims noted in the preceding paragraph, 
this matter has not yet been formally adjudicated.  Thus, 
The Board is without jurisdiction to consider it, and it is 
referred to the RO for appropriate action.

The veteran has also asserted that a June 1987 Board decision 
contained CUE.  This is a matter of original Board 
jurisdiction.  See 38 U.S.C.A. § 7111(e) (West 2002).  

With respect to the June 1987 Board decision, the veteran has 
provided no specific allegation(s) as to how that decision 
was the product of CUE.  The law provides that in order to 
assert a valid claim of CUE, a claimant must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of CUE is not 
sufficient to reasonably raise the issue.  See 38 C.F.R. 
§§ 20.1403, 20.1404 (2005).  In the absence of a specific 
allegation of CUE, the Board has no authority to address the 
matter at this time.  

If the veteran does wish to file a CUE motion as to the June 
1987 Board decision, she is notified that such motion must 
comply to the pleading requirements outlined in 38 C.F.R. 
§ 20.1404 (2005).  In particular, any allegation of CUE must 
be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 
10 (2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).




FINDINGS OF FACT

1.  The record indicates the veteran initially claimed loss 
of use of both legs on August 29, 2001. 

2.  It was not factually ascertainable that the veteran had 
loss of use of both legs prior to August 29, 2001.

3.  Service connection was established for a right wrist 
disorder effective August 29, 2001.  Nothing in the record 
indicates the veteran filed a formal or informal claim of 
service connection for such a disability prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
29, 2001 for loss of use of both legs are not  met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date earlier than August 
29, 2001 for loss of use of the right wrist are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this case, as is discussed below the outcome of the 
earlier effective date issues hinges on evidence which is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  Although the veteran indicated in a February 
2006 statement that she needed more time to submit additional 
evidence, no subsequent evidence appears to have been 
received even though this case was not certified and 
transferred to the Board until June 2006.  Therefore, the 
Board finds that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Effective dates - in general

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  
See 38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2005).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).

Loss of use

Initially, the Board notes that loss of use pertains to a 
claim of special monthly compensation.  See 38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2005).

Special monthly compensation is payable for a particular 
disability for which service connection has been granted, in 
addition to the basic rate of compensation therefor.  See 38 
C.F.R. § 3.350(a) (2005).  A claim for special monthly 
compensation is an original claim but one that seeks 
compensation on account of a disability for which service 
connection already has been granted.  See Akles v. Derwinski, 
1 Vet. App. 118, 119 (1991).  Thus, the rules concerning 
effective date for original claims and for increased rating 
claims should both be considered.  See Tucker v. West, 11 
Vet. App. 369, 372 (1998).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2005).  Under 38 C.F.R. 
§ 3.155(a) an informal claim must "identify the benefit 
sought".  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993).

1.  Entitlement to an effective date earlier than August 29, 
2001 for VA benefits for the loss of use of both legs.

In this case, the veteran was found to have loss of use of 
both legs due to service-connected disabilities of the both 
hips and patellofemoral pain syndrome of both legs.  The RO 
assigned an effective date of August 29, 2001 for the loss of 
use, finding that assertions by the veteran in a statement 
received on that date regarding her need for housing and a 
vehicle constituted a claim for loss of use of her lower 
extremities.  

The Board notes that a thorough review of the record reflects 
that the veteran did not explicitly claim that she had loss 
of use of both legs due to service-connected disabilities 
prior to August 29, 2001, nor does the record show that she 
actually had such loss of use.  

The evidence does not indicate that a claim, either formal or 
informal, for loss of use of the lower extremities was 
received by VA prior to that date.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  There is no 
evidence of any communication or action from either the 
veteran, a representative or a Member of Congress or some 
other person acting as her friend reflecting an intent to 
file such a claim prior to August 29, 2001. 

The Board notes that the veteran has contended that she 
complained of low back pain to a VA clinician in March 1986.   
However, the loss of use of her legs are not associated with 
her service-connected low back disorder.  To the extent that 
the veteran is attempting to convince the Board that a 
complaint of low back pain amounts to a claim for loss of use 
of both legs, as discussed in the law and regulations section 
above an informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155; see also Dunson, supra.  Any complaint 
of back pain manifestly does not encompass a claim for loss 
of use of the legs, which as indicated above was initially 
raised many years later, in August 2001.    

The Board additionally observes that there is no medical 
evidence of record which would allow it to conclude that it 
was factually ascertainable that the veteran had lost the use 
of her legs prior to August 29, 2001.  That is, there is no 
competent medical opinion is of record which specifically 
found the veteran to have loss of use of her lower 
extremities.  Significantly, the veteran reported at a 
January 2001 VA joints examination that she could walk and 
stand, in each case for more than five minutes, as well as go 
up and down stairs.    

In summary, the Board finds that the veteran is not entitled 
to an effective date earlier than August 29, 2001 for the 
award of VA benefits for the loss of use of both legs.  The 
appeal is denied.

2.  Entitlement to an effective date earlier than August 29, 
2001 for VA benefits for the loss of use of the right wrist.

A thorough review of the evidence of record does not indicate 
the veteran filed a formal or informal claim for a wrist 
disability prior to that date; no written communication was 
of record prior to August 29, 2001, in which she requested 
determination of entitlement or evidenced a belief in 
entitlement to service connection for such a disability.  See 
Servello, supra.  Consequently, the effective date for her 
loss of use of the right wrist can be no earlier than August 
29, 2001, the date of her original service connection claim 
for this disability, which is the current effective date for 
her loss of use.

For these reasons, the Board finds that the veteran is not 
entitled to an effective date earlier than August 29, 2001 
for the loss of use of her right wrist as a matter of law.  
Accordingly, the benefit sought on appeal is denied.

ORDER

Entitlement to an effective date earlier than August 29, 
2001, for the loss of use of both legs is denied.

Entitlement to an effective date earlier than August 29, 
2001, for loss of use of the right wrist is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


